DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, the limitation “said higher amount of air” should be “said greater amount of air”; “an associated aircraft” at the last line should be “the associated aircraft”. 
Claim 20 is objected to because the limitation “main turbine section” should be “the main turbine section”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 contains the same recitation recited in claim 1 and nothing further and therefore fails to further limit the claims.  Applicant may cancel 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “a first valve” renders the claim indefinite because its unclear whether this is the “at least one valve” claimed in claim 1 above.
Regarding claim 4, the limitation “a second valve” renders the claim indefinite because its unclear whether this is the “at least one valve” claimed in claim 1 above.
Regarding claim 7, the limitation “a control” renders the claim indefinite because its unclear whether this is the same as claimed claim 1 above. Additionally, the limitation “first and second valves” render the claim indefinite because its unclear whether this is the same as the “at least one control valve” and the “first and second valves” previously claimed. 
Regarding claim 9, the limitation “a first valve” renders the claim indefinite because its unclear whether this is the “at least one valve” claimed in claim 1 above.
Regarding claim 10, the limitation “a second valve” renders the claim indefinite because its unclear whether this is the “at least one valve” claimed in claim 1 above.

Regarding claims 10, 14, the limitation “a second valve was positioned” renders the claim indefinite because its unclear if the second valve is positioned as claimed or not. Claims 10 and 15 contain the same limitation. 
Regarding claim 20, the limitation “said at least one rotatable component in at least one of said main compressor section and main turbine section, and a second flow connected paths across said power turbine” renders the claim indefinite: “a second flow connected paths” renders the claim indefinite because its unclear whether there are plural paths or a single one as shown in fig. 3.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snape US 2018/0080383 in view of Deldalle US 2010/0003148 and Feulner US 2017/0241340.
Regarding claim 21, Snape discloses a gas turbine engine 100 comprising a main compressor section, 108, 110, a combustor 116, and a main turbine section 118; a fuel pump for delivering fuel to said combustor, see para. 0039, fuel is mixed with air and ignited in the combustor which inherently requires a fuel pump; a tap 114 for tapping air compressed by said main compressor section, and connected for delivering the tapped air though a first heat exchanger 122 and to a boost compressor 124, air downstream of the boost compressor being connected to cool at least one component 132, the boosted air passes through HX 128 and into mixer 130 to be used for cooling at 132; and driving compressed air 139 being connected to be delivered to a power turbine 138. Snape does not disclose said power turbine being connected to drive both said boost compressor and said fuel pump, rather the turbine 138 is only shown to drive boost compressor 124. 
See paras. [0009]-[0018]. 
	It would have been obvious to an ordinary skilled worker to attach a fuel pump to the booster compressor/turbine set 138 of Snape, as taught by Deldalle, because Deldalle teaches that driving a fuel pump via a bleed air driven turbine provides redundancy over an electrically driven fuel pump and allows for a simple means to drive the fuel pump with onboard existing aircraft structure. Id. Snape, in view of Deldalle, discloses all elements except for a junction downstream of said first heat exchanger splits the tapped air into a first flow connected to the boost compressor and into a second flow connected to said power turbine. Snape teaches a turbocompressor for a gas turbine engine where the air from the turbocompressor may be used for cooling 423 or any other aircraft use
	Feulner teaches a turbocompressor for aircraft comprising a plurality of bleed air taps to drive a turbocompressor where a plurality of lines are used to feed the compressor and the turboset including a line having a junction between the turbine 76 and the compressor 74 coming from tap 92. The line is the line in which control valve 86 is located in. Feulner teaches that the lines are arranged in order to provide the desired pressure and temperature P4 and T4 sent to the load consuming devices 70, 72.
	It would have been obvious to an ordinary skilled worker to provide a plurality of lines having junctions as taught by Feulner, in the apparatus of Snape, in view of  Id. 
	Regarding claim 22, Snape, in view of Deldalle and Feulner, discloses all elements except for a first valve located at said junction overall to vary the amount of air delivered to the power turbine. Feulner teaches a control valve 80 and a backflow valve 86 that control the amount of air to the power turbine; however, the valve is not at the claimed location. Feulner further shows that control valves can be located at the junctions of two flows. See element 114. 
	An ordinary skilled worker would have found it obvious to rearrange the valve 80 of Feulner, in the apparatus of Snape, in view of Deldalle and Feulner, because Feulner shows that the valves can be arranged at the junctions between flows, the location of the control valve would not alter the function of the control valve, and the location of the valve does not appear to provide any new unexpected results and amounts to a mere obvious rearrangement of parts. See MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claims 1-17 and 20 would be otherwise allowed notwithstanding the issues raised above. The Examiner notes that claims 8 and 13 appear to be duplicate subject matter to that amended in claim 1 and do not add further limitations. 
The following is an examiner’s statement of reasons for allowance: The Applicant has adopted all the allowable subject matter of claim 19 into claim 1 and the claims are allowable for the reasons stated in the office action filed 6/23/2021. 


Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
Initially, the Examiner notes that the Applicant has not addressed all issues raised under claim objections and Section 112. By introducing the limitations of claim 19, the Applicant has further compounded issues raised previously. The Applicant should take care to address all issues raised in this office action, either by amendment or arguments, in order to avoid delays in prosecution. 
Regarding claims 21-22, the claims in effect, encompass the limitations of claim 2 previously recited. The Applicant argues that there is no reason to split air heading to the boost compressor in Snape give the fact that its turbine 138 is already receiving air from a different pressurized air source. While Snape receives air from a tap 139 at a location in the compressor 110 intermediate locations 112 and 114, see para. [0045], Feulner teaches a tap 66 in compressor 52 can be provided with a junction as discussed in claim 21 above, in order to provide the desired temperature and pressure to the boost compressor and turbine. See claim 21 above. Thus, an ordinary skilled worker could conceive a reason to provide a split at the claimed location in order to provide a desired temperature and pressure to the ECS components. The Applicant provides no more than a mere allegation that such a combination is inappropriate without evidentiary basis. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The Applicant further argues that neither Snape nor Feulner discloses a pump driven by the ECS system; however, Deldalle is used to teach this aspect. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741